Citation Nr: 0334448	
Decision Date: 12/10/03    Archive Date: 12/16/03	

DOCKET NO.  02-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
August 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which declined the veteran's 
application seeking to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability.


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied by 
an October 1980 rating decision; the veteran failed to 
perfect an appeal as to that determination.  

2.  Evidence added to the record since the October 1980 
rating decision denying service connection for a nervous 
disorder is cumulative of evidence already of record or when 
considered with previous evidence of record raises no 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

The evidence received since the October 1980 rating decision 
is not new and material and the claim is not reopened; the 
October 1980 rating decision remains final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 3.160(d), 
20.202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, (2000) was signed into law in November 2000 and is 
applicable to this appeal.  This liberalizing law essentially 
eliminates the requirement for claimants to submit evidence 
of a well-grounded claim, and provides the VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, but is no required to provide assistance to a 
claimant, if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative, if 
any, of which portion, if any, of the evidence that is to be 
provided by the claimant, and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b).  

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
Specifically, VA provided the veteran copies of the appeal 
rating decision noted above, and an August 2002 statement of 
the case.  These documents, collectively, provide notice of 
the law and governing regulations and the evidence needed to 
support the veteran's request to reopen his claim for service 
connection for a nervous disorder and to prevail on the 
merits and the reasons for the determination made regarding 
his application.  Additionally, he was provided a letter by 
the RO in September 2001 which informed him of the evidence 
needed to substantiate his claim, the evidence already 
obtained by VA, and the evidence VA would attempt to obtain 
on his behalf, as well as, information and evidence required 
from him.  Although this letter informed the veteran, 
contrary to the one-year period provided by 38 U.S.C.A. 
§ 5103(b)(1) (2002) that he needed to submit the additional 
evidence by November 26, 2001 (approximately 60 days from the 
date of the letter) for it to be considered, the Board is of 
the opinion that the concerns raised by the United States 
Court of Appeals for the Federal Circuit invalidating 
38 C.F.R. § 3.159(b)(1) and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003) should not further delay 
appellate review.  While the RO in its September 2001 letter 
to the veteran established an inappropriate 60-day time limit 
for submitting evidence to substantiate the veteran's claim 
and contrary to the one year prescribed by 38 U.S.C.A. 
§ 5103(b)(1), it does not appear that this was in any way 
detrimental to the veteran's application or that he has been 
prejudice thereby.  Here we observe that evidence was 
received subsequent to November 26, 2001 and was considered 
by the RO in connection with the veteran's attempt to reopen 
his previously denied claim.  Additionally, there is no 
additional pertinent evidence that has been identified by the 
veteran or his representative.  Moreover, VA has made 
reasonable efforts to obtain all relevant records identified 
by the veteran.  Specifically, the information and evidence 
that has been associated with the claims file consists of 
service medical records to the extent they are available, a 
report of a comprehensive VA psychiatric examination provided 
to the veteran in May 1980 and private clinical records show 
an evaluation and treatment provided to the veteran prior to 
and since service.  Thus upon review of the record, the Board 
is satisfied that the veteran has received adequate notice of 
the information and evidence necessary for a fair 
adjudication of the issue on appeal and that all relevant 
evidence has been properly developed and associated with the 
claims file.  Therefore, adjudication of this appeal without 
further development or remand to the RO poses no risk or 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for a nervous disorder.  
The referenced claim was initially denied by the RO in 
October 1980.  The veteran's application to reopen his 
previously denied claim was filed in September 2001.  
Therefore, his application to reopen the claim was initiated 
subsequent to August 29, 2001, the effective date of the 
amended § 3.156, which redefines the term "material evidence" 
for the purpose of determining if previously denied claims 
can be reopened.  See Fed. Reg. 45,620, 45,629-630 
(August 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  As a 
result the amended regulatory provisions redefining the term 
"material evidence" is applicable to the veteran's September 
2001 claim to reopen, which is discussed below.

In this case the original claim for service connection for a 
nervous disorder was denied by the RO in a rating decision 
dated in October 1980.  The veteran was notified of this 
decision and of his appellate rights.  The veteran initiated 
an appeal as to this determination and was furnished a 
statement of the case in July 1981.  However, he failed to 
perfect his appeal.  See 38 C.F.R. § 20.201, 20.202 (2002).

Under the appropriate law and regulations, the prior 
determination denying entitlement to service connection for a 
nervous disorder is final.  Consequently, the veteran's claim 
as to service connection for a nervous disorder may not be 
reopened absent the submission of new and material evidence.  
See 38 U.S.C.A. § 5108(a).  New and material evidence for the 
purpose of this appeal is defined as evidence not previously 
submitted to agency decision makers that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim in any 
basis, in and this case, the RO decision in October 1980.  
See Hickman v. West, 12 Vet. App. 247, 251 (1991).

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, when a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of active service, it shall 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  VAOPGCPREC3-2003 (holding in part, that 38 C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the 
extent it states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval or air service, when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. §§ 1111, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2002).  

The evidence of record at the time of the October 1980 rating 
decision, which denied service connection for a nervous 
condition, included the veteran's available service medical 
records and service administrative records.  These records 
show that the veteran was evaluated and treated in service 
for an acute severe psychotic depressive reaction, which 
resulted in a geographical assignment limitation to areas 
where medical facilities could follow him and provide 
maintenance of Sinequan, 150 milligrams daily.

Service administrative records included a Special Court-
Martial Order dated in October 1976 showing that the veteran 
was found guilty of attempted robbery and sentenced to 
confinement in hard labor for six months.  He was separated 
from service in August 1977 under conditions other than 
honorable.  The veteran's discharge was changed while on 
review by an Army Discharge Review Board to under honorable 
conditionis (general) by the Secretary of the Army in October 
1979.  

Evidence also before the RO in October 1980 consisted of 
private clinical records dated prior to and subsequent to the 
veteran's service and a report of a VA psychiatric 
examination afforded the veteran in May 1980.  The private 
clinical records included records of evaluation and treatment 
provided to the veteran at the Conway Hospital between April 
1969 and December 1973 for injuries sustained in April 1969 
when a tractor turned over on him and in August 1972 when he 
was knocked from his bicycle by a car.  The records dated 
subsequent to service show that the veteran was admitted to 
the South Carolina State Hospital as an emergency in 
September 1979 for failure to take medication and cooperate 
with his doctors.  During this hospitalization a mental 
status examination was undertaken and paranoid schizophrenia 
was diagnosed.  

When examined by VA in May 1980 the veteran was diagnosed as 
suffering from chronic severe paranoid-type schizophrenia 
manifested by autistic thinking, looseness of association, 
delusions of persecution and grandeur.  A social survey 
conducted in connection with this examination disclosed that 
immediately prior to the veteran's service entrance he was 
charged with theft of guns from a house in his community and 
was sent to the Boys' Correctional School in Charleston, 
South Carolina for a year.  This survey also disclosed that 
the veteran was referred to the Waccamaw Center for Mental 
Health (WCMH) in 1971 by the assistant principal of his 
junior high school as a result of being a "troublemaker" at 
school.  Information obtained from the veteran's mother at 
that time included her report that the veteran had been 
previously hospitalized for two weeks due to his "nerves" 
following the drowning of his brother, which he reportedly 
witnessed.  It was the recommendation of the interviewing 
psychiatric social worker at the WCMH that the veteran be 
brought into the clinic for ongoing psychotherapy sessions to 
help him learn better ways to cope with depressed situations.  
It was further recommended that his case be presented to a 
clinical psychologist for consideration of psychological 
testing.  The veteran's case was thereafter closed in April 
1971 due to the veteran's failure to keep a scheduled 
appointment.

In a letter dated in June 1980 a representative of the WCMH 
responding to a VA request for information on the veteran 
noted that the veteran's mental difficulties went back to 
traumatic childhood experiences and that he first received 
treatment at this mental health facility in 1971 as a 14 year 
old.  It was further noted that following service the veteran 
reapplied for psychiatric treatment services and that since 
February 1978 he has been involved to some degree with this 
agency and that his diagnosis is schizophrenia, paranoid 
type.  It was further noted that the veteran had been 
admitted to several mental health facilities since August 
1979 for his schizophrenia and that he is presently 
maintained on Thorazine and Cogentin for this condition.  

On the basis of the evidence summarized above, the RO in 
October 1980 denied the veteran entitlement to service 
connection for a nervous condition on the basis that this 
disorder was manifested by mental problems prior to service 
and did not have its inception during military service nor 
was it aggravated thereby.  

The evidence associated with the claims file since the 
October 1980 rating decision consists of private inpatient 
and outpatient records of evaluation and treatment provided 
to the veteran for his psychiatric condition between 
September 1979 and May 2001 by the South Carolina State 
Hospital, the Institute of Psychiatry Medical University of 
South Carolina and by the WCMH.  

The records from the South Carolina State Hospital include a 
report of an October 1979 psychological evaluation, which 
notes that the veteran was being admitted for the first time 
with complaints of being "nervous" and having "falling out" 
spells since 1977.  The veteran described these spells as 
being preceded by dizziness and resulting in unconsciousness.  
It was noted that the veteran denied auditory hallucinations 
but related that he dreams of voices and that "I'm dreaming 
now."  Following clinical evaluation and psychological 
testing paranoid schizophrenia was diagnosed.  

The records from the WCMH show that the veteran has received 
ongoing evaluation and treatment for paranoid schizophrenia 
and has remained mentally stable on medication for a number 
of years with no psychotic symptoms.

The Institute hospitalized the veteran in early February 2001 
for Psychiatry under commitment for erratic and violent 
behavior involving a fight with his niece.  He presented on 
admission with racing thoughts, distractibility, rapid 
pressured speech, grandiosity, flights of ideas, and 
loosening of associations.  He was provided psychotropic 
medications and he was subsequently discharged in stable 
condition in mid-February 2001 without any suicidal or 
homicidal ideation or other dangerous intent.  

Analysis

Medical records received in connection with the veteran's 
application to reopen his claim for service-connection for 
his psychiatric disorder do not in any way link his 
psychiatric condition, diagnosed as paranoid-type 
schizophrenia to any incident of service.  The evidence 
submitted by the veteran in connection with his attempt to 
reopen his previously denied claim addresses the veteran's 
psychiatric condition only in the context of evaluation and 
treatment both prior to and subsequent to service.  This does 
not demonstrate either service incurrence or inservice 
aggravation of a preexisting disorder.  Furthermore, these 
medical records do not demonstrate the presence of a 
psychosis to a compensable degree within the first post 
service year.  Hence, the medical records received after the 
October 1980 rating decision are not new and material because 
they do not provide a basis for relating the veteran's 
current psychiatric condition to service.  Accordingly, the 
Board finds that the newly submitted evidence by itself or 
when considered with previous evidence of record raises no 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder.  38 C.F.R. § 3.156(a).

As no new and material evidence has been submitted, there's 
no basis to reopen a claim for entitlement to service 
connection for a psychiatric disability.  The appeal is 
therefore denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for entitlement to service 
connection for a psychiatric disability is denied.  



____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

